                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                DOCKET NO. 5:17-CR-201-1FL

United States of America                         )
                                                 )          ORDER WITHDRAWING MOTION FOR
               vs.                               )           REVOCATION AND WARRANT FOR
                                                 )                     ARREST
Dynasty Rhonshon Brown                           )
                                                 )


   COMES NOW Taron N. Seburn, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Dynasty Rhonshon Brown, who upon an earlier
plea of guilty to Conspiracy to Distribute and Possess With Intent to Distribute a Quantity of Heroin, 21
U.S.C. 846 and 841(b)(1)(C), was sentenced in the Eastern District of North Carolina by the Honorable
Louise W. Flanagan, U.S. District Judge, on June 6, 2018, to the custody of the Bureau of Prisons for a term
of 19 months. It was further ordered by the court that the defendant be placed on supervised release for 36
months upon release from imprisonment. Dynasty Rhonshon Brown was released from custody and the
term of supervised release commenced on November 28, 2018.

   On August 16, 2019, a Motion for Revocation was filed, and a warrant was issued in response to the
defendant’s detected use of cocaine, his failure to comply with treatment requirements, and failure to report
as directed. On November 8, 2019, the defendant’s term of supervised release was revoked, and he was
ordered committed to the custody of the Bureau of Prisons for a period of time served. Additionally, a 2-
year term of supervised release was imposed with the special condition that he complete mental health
treatment. Brown was released from custody on November 8, 2019, at which time the term of supervised
release commenced.

   A Motion for Revocation and Warrant for Arrest were filed on March 19, 2020, alleging the defendant
violated the conditions of supervised release by committing the offense of Possession of a Firearm by a
Felon (20CR50711) in Nash County, North Carolina, and by possessing a firearm or other destructive
device. On April 15, 2020, the charge was dismissed in Nash County District Court due to a lack of evidence
proving the defendant intended to possess the firearm or had knowledge of its presence in the vehicle he
was operating.

   It now appears that the ends of justice would best be served by withdrawing the Motion for Revocation
and Warrant for arrest before the court. At this time, it is recommended that supervision be continued.

   IT IS, THEREFORE, ORDERED AND ADJUDGED that the Motion for Revocation and Warrant
for Arrest filed on March 19, 2020, be withdrawn, and the term of supervised release be continued.



   This the 30th day of      April         2020.


                                                      Louise W. Flanagan
                                                      U.S. District Judge




               Case 5:17-cr-00201-FL Document 67 Filed 04/30/20 Page 1 of 1
